 1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 2                                                                 EASTERN DISTRICT OF WASHINGTON




 3                                                                  Feb 06, 2019
                                                                        SEAN F. MCAVOY, CLERK


 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    TANNER STREICHER,
                                                 NO: 2:17-CV-428-RMP
 8                              Plaintiff,
                                                 ORDER OF DISMISSAL WITH
 9          v.                                   PREJUDICE

10    EASTERN WASHINGTON
      UNIVERSITY; THE EASTERNER;
11    MARY CULLIAN, in her official and
      individual capacity; GAYLA
12    THOMAS, in her official and
      individual capacity; JOLYNN
13    ROGERS, in her official and
      individual capacity; JULIE GRIFFIS,
14    in her official and individual capacity;
      CAREN LINCOLN, in her official
15    and individual capacity; NICOLE
      RUSE, in her official and individual
16    capacity; NATHAN PETERS, in her
      official and individual capacity; and
17    GARY GRAHAM, in his official and
      individual capacity;
18
                                Defendants.
19

20         BEFORE THE COURT is the parties’ Stipulation and Order of Dismissal

21   with Prejudice, ECF No. 21. Having reviewed the Stipulation and the record, the


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   Court finds good cause to approve dismissal. Accordingly, IT IS HEREBY

 2   ORDERED:

 3         1. The parties’ Stipulation and Order of Dismissal with Prejudice, ECF No.

 4             21, is APPROVED.

 5         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

 6             costs to any party.

 7         3. All pending motions, if any, are DENIED AS MOOT.

 8         4. All scheduled court hearings, if any, are STRICKEN.

 9         5. The Court retains jurisdiction over the settlement agreement to enforce its

10             terms.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

13   close this case.

14         DATED February 6, 2019.

15                                             s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
16                                             United States District Judge

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
